MEMORANDUM **
Daahuadd Sahhib Stewart appeals from the 188-month sentence imposed following his guilty-plea conviction for armed robbery, in violation of 18 U.S.C. § 2113(a), (d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Stewart contends that his sentence is unreasonable because the district court did not impose a sentence below the Guideline’s range based on his mental health problems. He asserts that the district court gave improper weight to a report that concluded that he exaggerated his symptoms. The record reflects that the district court did not clearly err in this regard. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007) (the district court commits a procedural error if it selects a sentence based on clearly erroneous facts). Moreover, Stewart’s sentence is not substantively unreasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.